DISMISS and Opinion Filed October 2, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01238-CV

                PERSIMMON TOWNHOMES, LTD., Appellant
                                 V.
       AGNIESZKA MALECKA D/B/A EURO DISCOUNT PAINTING, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-00422-E

                            MEMORANDUM OPINION
                          Before Justices Moseley, Lang, and Brown
                                   Opinion by Justice Lang
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
131238F.P05                                       JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PERSIMMON TOWNHOMES, LTD.,                         On Appeal from the County Court at Law
Appellant                                          No. 5, Dallas County, Texas.
                                                   Trial Court Cause No. CC-12-00422-E.
No. 05-13-01238-CV        V.                       Opinion delivered by Justice Lang. Justices
                                                   Moseley and Brown, participating.
AGNIESZKA MALECKA D/B/A EURO
DISCOUNT PAINTING, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 2nd day of October, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –2–